Citation Nr: 0841285	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005.  


FINDINGS OF FACT

Hypertension was first manifested many years after service, 
and is not related to service-connected post-traumatic stress 
disorder (PTSD).  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated in active 
service; it may not be presumed to have been incurred 
therein; and it is not proximately due to or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in August 2004, prior to the 
initial adjudication of the claim, the RO advised the 
claimant of the information necessary to substantiate a claim 
for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claim.  He was also 
informed that for disability claimed secondary to a primary 
service-connected disability, the evidence must show t hat 
the primary disability either caused or aggravated the 
additional disability and that medical records or medical 
opinions were required to establish this relationship.  

The RO failed to provide information regarding ratings and 
effective dates in connection with that claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, as there is 
no rating or effective date to be assigned as a result of 
this decision, such error was harmless.  Thus, the duty to 
notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
identified post-service private records have been obtained.  
VA medical records, consisting of examination reports, are in 
the file.  A VA examination as to nexus was provided, and, as 
there is no competent evidence that suggests a nexus between 
service-connected PTSD and hypertension, an additional 
examination is not warranted.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  He has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Hypertension

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as hypertension, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records show that on the induction 
examination in February 1969, the veteran's blood pressure 
was 132/84.  On the separation examination in October 1970, 
the blood pressure was 110/70.  No elevated blood pressure 
readings were shown in service, or within a year thereafter.  
However, the veteran does not contend that the condition was 
of service onset; rather, he contends that hypertension 
developed as a result of, or was aggravated by, PTSD, for 
which he is in receipt of a 50 percent evaluation.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service department records show that the veteran served in 
Vietnam for a year, from October 1969 to October 1970, and 
his awards and decorations include the Combat Infantryman 
Badge.  

Private medical records dated from 1989 to 2004 show that in 
February 1989, the veteran had a blood pressure of 132/90.  
Later that month, his blood pressure was 120/80.  He 
continued to have sporadic increases in his blood pressure 
over the next several years, and in February 1997, when a 
blood pressure of 160/96 was found, he was advised to have 
his blood pressure checked sometime when he was not sick.  In 
January 2001, blood pressures of 164/110 and 132/96 were 
noted, and the assessment was high blood pressure.  Again, 
testing when the veteran was well was recommended.  In 
January 2002, he was seen for follow-up of high blood 
pressure; at that time, his blood pressure was 170/108, and 
the diagnosis was hypertension, new onset.  

In August 2004, the veteran's initial compensation claim was 
received.  He claimed service connection for PTSD, which he 
stated had never yet been diagnosed.  He also claimed service 
connection for hypertension as secondary to PTSD.  

In September 2004, a VA examination resulted in a diagnosis 
of PTSD.  In January 2005, a VA examination was provided 
regarding his hypertension claim.  According to this 
examination, the veteran said that he had been diagnosed with 
hypertension at about the age of 35.  The examiner noted that 
the veteran had a 25-year history of elevated blood pressure, 
whereas PTSD was not diagnosed until September 2004.  The 
veteran felt that his blood pressure was related to PTSD, 
because stress, such as emotional upset, caused his blood 
pressure to rise.  The examiner noted that he had never had 
his blood pressure taken at those times.  The examiner 
concluded that there was a lack of substantiation as to 
aggravating factors or cause and effect for his hypertension 
being related to his PTSD.  Therefore, it was the examiner's 
opinion that the hypertension was less likely than not 
secondary to PTSD.  

The veteran's representative claims that this examination is 
inadequate.  The representative pointed to another 
examination of the veteran that same day by the same 
examiner, which noted, "the medical staff at the VAMC Omaha, 
Nebraska feels that organic medical diseases are not caused 
by mental health issues such as PTSD and ulcerative colitis 
[sic]."  The veteran's representative contends that this 
statement shows bias on the part of the VA examiner.  
However, the Board does not agree.  First, it appears to be 
more in the nature of an expression of a medical theory than 
a statement of bias.  Second, notwithstanding that medical 
theory, the examination went on to support a grant of service 
connection for ulcerative colitis, on the basis of 
aggravation.  Thus, it is clear that there is flexibility to 
the theory.

The representative argued that the examination also failed to 
address the question of aggravation.  However, the 
examination report did note that "there was a lack of 
substantiation as to aggravating factors or cause and effect 
for his hypertension being related to his PTSD."  While not 
the clearest examination report, this does indicate that the 
examiner is concluding that hypertension was not aggravated 
by PTSD.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Further, the 
Board is prohibited from making conclusions based on its own 
medical judgment.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002); Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

In this case, there is no medical evidence or medical opinion 
in the veteran's favor as to the question of a relationship 
between hypertension and service-connected PTSD.  The veteran 
himself, as a layman, is not competent to provide such an 
opinion.  Since there is no competent evidence to challenge 
the conclusion reached by the January 2005 examiner, despite 
the poor wording and lack of any persuasive rationale for the 
opinion, the opinion constitutes the only competent medical 
evidence which addresses the nexus question.  In the absence 
of any competent evidence to the contrary, the January 2005 
VA examination must be given some weight against the claim.  
When considered together with the fact that hypertension was 
diagnosed well before PTSD, and the absence of any competent 
medical evidence in support of the claim, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Should the veteran ever obtain new and material evidence, 
such as a medical opinion showing a causal connection between 
the PTSD and hypertension, the veteran is free to reopen his 
claim.


ORDER

Service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


